DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claim 1, 3, 4, 5, 11, 12, 13, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaka (US Patent Pub. No. US 2016/0275363 A1).
Regarding claim 1, Matsuzaka teaches an image recognition system comprising: a placement stage used for placing an item below an image capture device provided so as to perform capturing of a downward direction (16, para. [0031], objects are placed into a photographing support stage beneath image capture device); a support structure configured to support the item at a predetermined angle relative to a top face of the placement stage (3, 16, para. [0031], Matsuzaka teaches a system in which to be imaged items are put onto a placement stage that sits atop the photographing support; applying BRI, the examiner determines that these parallel structures constitute a predetermined angle relative to a top face as set forth in the claim); and an image recognition apparatus comprising: at least one memory configured to store instructions (23, para. [0037] [0044], memory unit consists of HDD/SDD which store programs that are transferred and memorized in RAM and executed by CPU); and at least one processor (10, 20, CPU) configured to execute the instructions to identify the item by performing image recognition (120, para. [0055-0059], edge segments are used to separate item from background and the object-recognition unit subsequently identifies and stores item along with feature information) on an image of the item acquired by the image capture device (15, para. [0045], CCD photographing device captures image of an item which is sent to CPU for further processing). 
Regarding claim 3, Matsuzaka teaches the image recognition system wherein the processor is further configured to perform the image recognition on a predetermined recognition region on the placement stage (151, para. [0052], Matsuzaka teaches that the processing unit performs object recognition within a set photographing area), and wherein the support structure is provided in contact with an end of the recognition region or near the end of the recognition region (16, 151, Matsuzaka teaches a photographing support area which contains the recognition region as shown in Fig. 1). 
Regarding claim 4, Matsuzaka teaches the image recognition system wherein the support structure is provided at a position closer to the end of the recognition region that to a midpoint of a line between a point at which an optical axis of the image capture device intersects the recognition region and the end of the recognition region (16, 151, Matsuzaka teaches a system in which the support structure contains the photographing area as shown in Fig. 1; thus the photographing support structure is closer to the end of the recognition region than to the midpoint defined in the claim).
 Regarding claim 5, Matsuzaka teaches the image recognition system further comprising a projection device that projects the recognition region (10, para. [0052], Matsuzaka teaches that a light emitting device specifies the placing position where the object is placed in the photographing area). 
Regarding claim 11, Matsuzaka teaches the object recognition system, wherein the processor is further configured to: acquire the image of the item arranged in a recognition region (15, S1, para. [0052] Matsuzaka teaches a photographing device that generates an image of an item placed in the photographing area); and identify the item based on external appearance of the item and position of the item in the recognition region in the acquired image (para. [0059] [0060], Matsuzaka teaches that the recognition device detects position information and extracts surface features from the acquired image to identify the object). 
Regarding claim 12, Matsuzaka teaches the image recognition system wherein the recognition region is portioned into at least two regions (para. [0055-0055], Matsuzaka teaches that the acquired object image is separated into a background region and an area defined by contour lines; by BRI examiner determines that these constitute at least two distinct recognition regions), and wherein the processor is further configured to identify the item by using different processes for the at least two (120-123, para. [0057-0060], Matsuzaka teaches different processing units for the acquired image and the object separated image). 
Regarding claim 13, Matsuzaka teaches the parsed region recognition system, where the at least two regions are represented by any of a symbol or color expressed on the recognition region, a light projected on the recognition region, and a structure provided on the recognition region (17, 30, para. [0033] [0034] [0086] [0102], Matsuzaka teaches a backlight source which illuminates the larger recognition area and an LED source which projects visible light onto a placed object).
  Regarding claim 14, Matsuzaka teaches the image recognition system wherein the processor is further configured to: acquire the image of the item supported by the support structure provided in the recognition region (S1, para. [0030], Matsuzaka teaches that photographing device that images objects placed on the photographing support within the prescribed photographing area); and identify the item based on external appearance of the item and a position of the item on the support structure in the acquired image (120-123, para. [0060], Matsuzaka teaches the processing unit that identifies the placed objects by detecting position information and assessing surface features via the acquired object image). 
Regarding claim 15, Matsuzaka teaches the image recognition system wherein the processor is further configured to determine a size of the item based on the position of the item in the recognition region and identifies the item by using the size (120-123, para. [0059] [0060], Matsuzaka teaches the image processing unit which identifies objects by detecting position information and assessing surface features which include object size). 
Regarding claim 16, Matsuzaka teaches the image recognition system wherein the processor is further configured to, when identify the item, determine a type of the item based on the position of the item in the recognition region and identifies the item by using type (120-123, para. [0109], Matsuzaka teaches the processing unit that can uniquely specify the object placed in the recognition area).  
Regarding claim 18, Matsuzaka teaches an image recognition method comprising the steps of: acquiring an image of an item arranged in a recognition region (15, S1, para. [0052] Matsuzaka teaches a photographing device that generates an image of an item placed in the photographing area): and identifying the item based on external appearance of the item and a position of the item in the recognition region in the acquired image (para. [0059] [0060], Matsuzaka teaches that the recognition device detects position information and extracts surface features from the acquired image to identify the object). 
Regarding claim 19, Matsuzaka teaches a non-transitory storage medium storing a program that causes a computer to perform the steps of (23, para. [0037] [0044], memory unit consists of HDD/SDD which store programs that are transferred and memorized in RAM and executed by CPU): acquiring an image of an item arranged in a recognition region (15, S1, para. [0052] Matsuzaka teaches a photographing device that generates an image of an item placed in the photographing area); and identifying the item based on external appearance of the item and a position of the item in a recognition region in the acquired image (para. [0059] [0060], Matsuzaka teaches that the recognition device detects position information and extracts surface features from the acquired image to identify the object). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaka (US Patent Pub. No. US 2016/0275363 A1) in view of Kwon (US Patent Pub. No. 2016/0131593).
Regarding claim 2, Matsuzaka teaches the system that performs object recognition on an item captured by an imaging device. 
Kwon is in the art of image analysis methods relating to surface inspection. In their disclosure, Kwon teaches the system wherein the processor is further configured to perform the image recognition that is different for the item directly placed on the placement stage and for the item supported by the support structure (100, 101, para. [0034] [0083], Kwon teaches a recognition system using an inclined support stage which employs a different recognition algorithm). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaka by incorporating an inclining object support stage that is taught by Kwon, to make the invention that identifies objects placed in a designated photographing area (Matsuzaka), and include a preprocessing step which involves aligning an the object surface using an adjustable stage (Kwon); thus one of ordinary skill in the art would be (Kwon, para. [0093]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 8, Matsuzaka teaches the system that performs object recognition on an item captured by an imaging device.  
Matsuzaka does not teach the imaging system where the placement stage has angling capabilities. 
Kwon is in the art of image analysis methods relating to surface inspection. In their disclosure, Kwon teaches the system wherein a stage has an angle greater than 0 degrees and less than 90 degrees (100, 101, para. [0083] [0088], Kwon teaches an apparatus that includes a stage supporting an object that is inclined at a predetermined angle according to the claim requirements)
Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Matsuzaka and Kwon (see rationale for obviousness as applied to claim 8). 
Regarding claim 9, Matsuzaka teaches the system that performs object recognition on an item captured by an imaging device.  
Matsuzaka does not teach the imaging system where the placement stage has angling capabilities. 
Kwon is in the art of image analysis methods relating to surface inspection. In their disclosure, Kwon teaches the system wherein a stage has an angle greater than or equal to 30 degrees and less than or equal to 90 degrees (100, 101, para. [0083] [0088], Kwon teaches that the stage surface is inclined at a predetermined angle of “about 16 degrees”; because no definitive range is provided the examiner assumes that angle range is either a design preference or meets criteria defined by claim).
Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Matsuzaka and Kwon (see rationale for obviousness as applied to claim 8). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 10, Matsuzaka in view of Kwon teaches the recognition system which employs an inclining stage on which to place and identify objects. Kwon further teaches the imaging system wherein the processor is further configured to correct the image by using the angle to perform the image recognition on the corrected image (300, para. [0098], Kwon teaches the imaging system in which the surface inspection unit to corrected for axial movement).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaka (US Patent Pub. No. US 2016/0275363 A1) in view of Kakino (US Patent Pub. No. 2016/0037088).
Regarding claim 17, Matsuzaka teaches the image recognition system, wherein the processor is further configured to identify the position of the item in the recognition region (para. [0059], Matsuzaka teaches that the recognition device detects position information regarding the object placed in the photographing area).
Matsuzaka does not teach a system that is configured to determine brightness levels and thereby identify the placed object. 
Kakino is in the same field of image analysis as Matsuzaka and discloses a similar display linked object recognition apparatus. Kakino teaches the recognition system, wherein the processor is configured to, when identifying the item, determine the brightness of the item in the acquired image and (Act21-24, para. [0042] [0065], Kakino teaches a processor that uses stored RGB and IR image data to determine the object based on brightness contrast between object and background). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaka by incorporating the image capturing device that stores RGB and IR image data that is taught by Kakino, to make the invention that is able to recognize placed objects based on surface features as well as brightness contrast; thus one of ordinary skill in the art would be motivated to combine the references since object recognition has a problem of discerning objects with low visible light reflection, as these blend with a dark background and make it difficult to extract the object region (Kakino, para. [0004]).  
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Claims 20, 21, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaka (US Patent Pub. No. 2016/0275363) in view of Harada (US Patent Pub. No 2016/0125252 A1) and further in view of Wustefeld (US Patent Pub. No. 7,116,799). 
Regarding claim 20, Matsuzaka teaches the imaging system involving a placement stage and a recognition method. 
Matsuzaka does not teach the object recognition method involving superposition about a reference image. 
 Harada is also in the field of object recognition and teaches an image recognition method comprising the steps of: acquiring an image of an item arranged such that a predetermined face is located on a reference coordinate (118a-b, para. [0084-0086], Harada teaches a system wherein an object may be used as a reference point with positional information indicating absolute position of an image region) and extracting an item corresponding to the item in the acquired image based on external appearance of the item in the acquired image (S103, S105, para. [0057-0059], Harada teaches that a detection target is extracted from a captured image at a relative position to a processing target with a feature depending on the processing target).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaka by utilizing a predetermined face as a reference coordinate as taught by Harada¸ to make the invention that extracts and identifies structures by comparing them to a like reference object; thus, one of ordinary skill in the art would be motivated to combine the references as this would solve the problem of needing to acquire sufficient quantity of feature information for securing recognition accuracy (Harada, [0004]).  
Matsuzaka in view of Harada does not teach the method for superimposing an outer edge of both objects for object determination. 
Wustefeld is also in the field of image processing and object detection. Wustefeld discloses a recognition method that involves; superimposing an outer edge of the extracted item on the item in acquired image (Col. [2] lines 40-49, Wustefeld teaches that a structure is superimposed on a reference image); calculating a difference between the outer edge and reference coordinate (Col. [5] lines 18-30, Wustefeld teaches that structure is compared to a reference value); and determining the item in the acquired image based on the difference (7, 12, Wustefeld teaches that measured differences between points exceeding threshold values will trigger an object recognition reaction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matsuzaka in view of Harada to incorporate the reference based algorithm of Wustefeld, to make the invention that superimposes a target object on a reference object to thereby identify the object; thus one of ordinary skill in the art would be (Wustefeld, Col. [1] lines 40-55).   
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 21, Matsuzaka, Harada, and Wustefeld teach the recognition system which superimposes reference images as a means for object identification. Wustefeld further teaches the system wherein the processor is further configured to, when the difference is within a predetermined range, determine the extracted item as the item as them item in the acquired image (6, 12. Col. 5 lines 35-55, Wustefeld teaches the processing method wherein measured values are compared with a reference from a corresponding structure against a threshold value to trigger a recognition sequence).
Therefore one of ordinary skill in the art would be motivated to combine the references (see rationale for obviousness as applied to claim 20).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (see rationale for obviousness as applied to claim 20).
Regarding claim 24, Matsuzaka, Harada, and Wustefeld teach the combined recognition system which superimposes reference images as a means for object identification. Matsuzaka further teaches the system wherein the item is supported by the support structure having a support face configured to support the predetermined face (16, para. [0031], Matsuzaka teaches that objects are placed on a support structure as shown in Fig. 2 which would support the predetermined face).
Therefore one of ordinary skill in the art would be motivated to combine the references (see rationale for obviousness as applied to claim 20).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 25, Matsuzaka, Harada, and Wustefeld teach the recognition system which superimposes reference images as a means for object identification. Matsuzaka further teaches the system wherein the item is placed on the placement stage extending in a horizontal direction, and wherein the reference coordinate is represented on the placement stage (16, para. [0031], objects are placed into a photographing support stage which extends in horizontally as shown in Fig. 2; since the imaging system capture the entirety of the stage the reference coordinate would be represented on the placement stage).
Therefore one of ordinary skill in the art would be motivated to combine the references (see rationale for obviousness as applied to claim 20).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 26, Matsuzaka, Harada, and Wustefeld teach the recognition system which superimposes reference images as a means for object identification. Matsuzaka further teaches the system wherein the item is arranged on a shelf having a shelf plate extending in a horizontal direction, and wherein the reference coordinate corresponds to a top face of the shelf plate (16, para. [0031], Matsuzaka teaches that objects are placed on a horizontal “shelf” as shown in Fig. 2; since the imaging systems points downwards towards the stage the reference coordinate would correspond to the top face of the shelf).
Therefore one of ordinary skill in the art would be motivated to combine the references (see rationale for obviousness as applied to claim 20).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US Patent Pub. No. 2016/0125252 A1) in view of Wustefeld (US Patent Pub. No. 7,116,799). 
Regarding claim 27, Harada teaches an image recognition method comprising the steps of: acquiring an image of an item arranged such that a predetermined face is located on a reference coordinate (118a-b, para. [0084-0086], Harada teaches a system wherein an object may be used as a reference point with positional information indicating absolute position of an image region) and extracting an item corresponding to the item in the acquired image based on external appearance of the item in the acquired image (S103, S105, para. [0057-0059], Harada teaches that a detection target is extracted from a captured image at a relative position to a processing target with a feature depending on the processing target).  
Harada does not teach the method for superimposing an outer edge of both objects for object determination. 
Wustefeld is also in the field of image processing and object detection. Wustefeld discloses a recognition method that involves; superimposing an outer edge of the extracted item on the item in acquired image (Col. [2] lines 40-49, Wustefeld teaches that a structure is superimposed on a reference image); calculating a difference between the outer edge and reference coordinate (Col. [5] lines 18-30, Wustefeld teaches that structure is compared to a reference value); and determining the item in the acquired image based on the difference (7, 12, Wustefeld teaches that measured differences between points exceeding threshold values will trigger an object recognition reaction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada to incorporate the reference based Wustefeld, to make the invention that superimposes a target object on a reference object to thereby identify the object; thus one of ordinary skill in the art would be motivated to combine the references as this would insure accurate and reliable object recognition and minimize the effects of outside intrusions (Wustefeld, Col. [1] lines 40-55).   
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 
Regarding claim 28, Harada teaches a non-transitory storage medium (14, 16, Harada teaches storage mediums in form of ROM and RAM) storing a program that causes a program to perform the steps of: acquiring an image of an item arranged such that a predetermined face is located on a reference coordinate (118a-b, para. [0084-0086], Harada teaches a system wherein an object may be used as a reference point with positional information indicating absolute position of an image region) and extracting an item corresponding to the item in the acquired image based on external appearance of the item in the acquired image (S103, S105, para. [0057-0059], Harada teaches that a detection target is extracted from a captured image at a relative position to a processing target with a feature depending on the processing target).  
Harada does not teach the method for superimposing an outer edge of both objects for object determination. 
Wustefeld is also in the field of image processing and object detection. Wustefeld discloses a recognition method that involves; superimposing an outer edge of the extracted item on the item in acquired image (Col. [2] lines 40-49, Wustefeld teaches that a structure is superimposed on a reference image); calculating a difference between the outer edge and reference coordinate (Col. [5] lines 18-30, Wustefeld teaches that structure is compared to a reference value); and determining the item in the acquired image based on the difference (7, 12, Wustefeld teaches that measured differences between points exceeding threshold values will trigger an object recognition reaction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harada to incorporate the reference based algorithm of Wustefeld, to make the invention that superimposes a target object on a reference object to thereby identify the object; thus one of ordinary skill in the art would be motivated to combine the references as this would insure accurate and reliable object recognition and minimize the effects of outside intrusions (Wustefeld, Col. [1] lines 40-55).   
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each step within the claim language is a limitation that is combined as a whole to give the method/system the ability to uniquely superimpose like structures relative to a reference object.
In regards to claims 22 and 23, the examiner finds after searching that none of the prior arts, either alone or in combinations, teach within the claim language the steps of superimposing like structures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US Patent Pub. No. 10,319,094) teaches a system for analyzing target vehicle images and determining damaged parts. 
MacIntosh (US Patent Pub. No. 2014/0052555 A1) 
Tsujimoto (US Patent Pub. No. 2013/0016885 A1) teaches an image processing apparatus for obtaining information relating to the structure included in the captured image. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oneal Mistry can be reached at 571-276-4912.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664